           Case 2:20-cv-00868-MCE-DMC Document 17 Filed 07/26/21 Page 1 of 1

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 PHILIP A. SCARBOROUGH (SBN 254934)
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5 Philip.Scarborough@usdoj.gov

 6 Attorneys for the United States

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10   NORCAL NURSERY, INC.,                              CASE NO. 2:20-CV-00868-MCE-DMC

11                                Plaintiff,            ORDER

12                          v.                          JUDGE:         Hon. Morrison C. England, Jr.

13   UNITED STATES,

14                               Defendant.

15

16          Having reviewed Defendant United States’ request for an extension of 28 days to file a

17 responsive pleading, along with its representation that counsel for Plaintiff agrees with the requested

18 extension, and good cause appearing, Defendant’s request (ECF No. 16) is GRANTED. The United

19 States shall file a responsive pleading on or before August 23, 2021.

20          IT IS SO ORDERED.

21 Dated: July 26, 2021

22

23

24

25

26

27

28

                                                         1
30
